Title: From George Washington to John Dickinson, 13 April 1775
From: Washington, George
To: Dickinson, John



Dear Sir,
Mount Vernon April 13th 1775.

Mr Lloyd did me the honour to call at this place with your favour of the 4th Instt. If the Letters I have given him to the Governor, and others, will, in the smallest degree contribute to his success, I shall think myself happy; but I dispair of it at this time, as his Lordship is, I know, under a prohibition, by a late Instruction, to grant no more Lands to the Westward of us (but on certain Conditions) till his Majestys further pleasure be made known—this has put a stop to the Issuing of Patents from the Secretary’s Office for Lands which have been Surveyed by the Govrs express Warrants; and leaves the Proprietors of them in a state of uncertainty after being run to the expence of a Survey, & other Costs so strange, & inconsistent is the policy of the times. I am with the sincerest regard, & greatest respect. Dr Sir Yr Most Obedt Hble Servt

Go: Washington

